Title: To James Madison from James C. Mountflorence, 26 July 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Quay Malaquais No. 1 Paris 26th. July 1801
					
					My last Respects were under Date of 24th ult., inclosing a Copy of Mr. Cathcart’s 

Circular respecting Tripoli.  I have now the Pleasure to inform you, Sir, that all the 

Applications, I have been called upon to make to the several Departments of State of this 

Government, have been duly attended to, and even crowned with Success.  Many of our 

Seamen confined as English Prisoners of War, having been taken on Board English Vessels, 

were immediately released, on my claiming them from the Minister of Marine.  And lately 

Seven Seamen of that description, confined at Nantz, had found means to effect their Escape, 

but were retaken, and thrown then into the common Jail with the Felons; Mr. Dobrée, our 

Vice-Consul applied there for their Release, but without Effect: He then addressed himself to 

the Minister of Exterior Relations; receiving no Answer he wrote to me and requested my 

Interference: My Application for those poor fellows had an immediate Success, & they are now 

released.  Mr. Cathalan, our Vice-Consul at Marseilles, complained to me that the 

Administrators of the Lazaretto had demanded a Duty of two per Cent on part of the Cargo of 

the Martha of Boston Capt. Prince, such part being destined for Re-exportation.  The 

Minister of the Interior ordered the said Administrators, on my Application, not to require that 

Duty.  I take the Liberty, Sir, to enter into these Details, to do away the Report I am told that 

some Persons are propogating against me in America, towitt “that I have no kind of Influence 

here”, whilst in the Contrary no foreign Agent is more attended to than I am.
					The Cases of our captured Vessels, Sir, pending before the Council of Prizes, have 

been suspended since November last, & are to remain so, till the Exchange of Ratifications.  

Nevertheless I had the Happiness to obtain a joint Decision from the Minister of Marine and of 

Exterior Relations that the Council of Prizes should return to Capt. Wm. Russell the ship 

papers of the Lucïa, keeping Copies of them, & that he should be at Liberty to proceed with 

his Cargo on his Voyage, giving Security to stand to & abide by the Judgment of the Council, 

when the Suspension will be taken off.  I was the more flattered at having gained this Point, 

as it is the only Instance of the kind for any Neutral Vessel.
					I conceive it my Duty to advise you, Sir, that many of our Citizens do send over to 

this Country Letters of Attorney, Declarations and other Papers, which must be acted upon 

here; but most of them neglect to have previously the Signature of the Judges, Clerks of 

Courts, Notaries public & other public officers, legalized by You: they expose themselves to 

great Inconveniency by such Omission, as it is impossible for the Officer of the United States 

to attest such Signatures here, not being acquainted with them.
					The last Account we have of Commodore Dale, is his Arrival off Gibraltar the 1st. 

inst.  With great Respect I have the Honor to be Sir Your most obedient and most devoted 

humble Servant
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
